 1
 2
 3
 4                           UNITED STATES DISTRICT COURT
 5                         SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   JEFFREY ROBERTS,                                   Case No.: 19-cv-567-WQH-BLM
 8                                     Plaintiff,
                                                        ORDER
 9   v.
10   ANJALI STOKES LEVINE;
     LOUISE MOYA STOKES; and
11
     ANIL KUMAR STOKES,
12                                  Defendants.
13
     HAYES, Judge:
14
           The matters before the Court are 1) the Motion to Set Aside Entry of Default
15
     Pursuant to Fed. R. Civ. P. 55(c) and Quash Service of Process filed by Defendant Anjali
16
     Levine (ECF No. 19); 2) the Motion to Strike Portions of First Amended Complaint filed
17
     by Defendants Anjali Levine, Louise Stokes, and Anil Stokes (ECF No. 22); 3) the Motions
18
     to Dismiss First Amended Complaint for Failure to State a Claim Upon Which Relief Can
19
     Be Granted Pursuant to Fed. R. Civ. P. 12(b)(6) filed by Anjali Levine (ECF No. 23),
20
     Louise Stokes (ECF No. 24), and Anil Stokes (ECF No. 25); and 4) the Motion Regarding
21
     Choice of Law filed by Plaintiff Jeffrey Roberts (ECF No. 32).
22
     I.    BACKGROUND
23
           A. Procedural History
24
           On March 28, 2019, Plaintiff initiated this action by filing a Complaint. (ECF No.
25
     1). Plaintiff filed Proofs of Service as to Louise Stokes and Anil Stokes on April 6, 2019
26
     (ECF Nos. 3-4), and as to Anjali Levine on April 15, 2019 (ECF No. 5). Louise Stokes and
27
     Anil Stokes filed Motions to Dismiss the Complaint on April 29, 2019 (ECF Nos. 6-7), but
28

                                                    1
                                                                              19-cv-567-WQH-BLM
 1   Anjali Levine never filed a responsive pleading. On May 1, 2019, Plaintiff filed a Request
 2   for Entry of Default as to Anjali Levine. (ECF No. 9). The Clerk entered default on May
 3   2, 2019. (ECF No. 2).
 4         Plaintiff filed an Amended Complaint on May 21, 2019. (ECF No. 13). Plaintiff
 5   brings claims against Anjali Levine and Louise Stokes for 1) intentional infliction of
 6   emotional distress (“IIED”); 2) assault and battery; 3) violation of the Bane Act, section
 7   52.1 of the California Civil Code; 4) invasion of privacy; 5) civil harassment; 6) stalking;
 8   7) fraud; 8) deceit; 9) scheme to defraud and communications fraud in violation of section
 9   817.034 of the Florida Statutes; 10) violation of the Racketeering Influenced Corrupt
10   Organizations Act (“RICO”), 18 U.S.C. §§ 1961 et seq.; 11) malicious civil conspiracy;
11   and 12) stalking and harassment. Plaintiff brings claims against Anil Stokes for 1)
12   malicious civil conspiracy; and 2) aiding and abetting. Plaintiff seeks damages, including
13   punitive damages and attorneys’ fees and costs. Id. at 32. Plaintiff also seeks an injunction
14   against Anjali Levine and Louise Stokes “against further possession or control of Plaintiff’s
15   private information.” Id. at 33.
16         On May 23, 2019, Anjali Levine filed a Motion to Set Aside Entry of Default and
17   Quash Service of Process. (ECF No. 19). Plaintiff did not file a response.
18         On June 6, 2019, Defendants filed a Motion to Strike portions of the Amended
19   Complaint. (ECF No. 22). Defendants each filed a Motion to Dismiss the Amended
20   Complaint. (ECF Nos. 23-25).
21         On July 15, 2019, Plaintiff filed a Response in Opposition to Defendants’ Motion to
22   Strike and Motions to Dismiss. (ECF No. 26). On July 24, 2019, Defendants filed a Reply
23   in support of their Motion to Strike (ECF No. 28) and Replies in support of their Motions
24   to Dismiss (ECF Nos. 29-31).
25         On July 29, 2019, Plaintiff filed a Motion Regarding Choice of Law. (ECF No. 32).
26   On August 19, 2019, Defendants filed a Response in Opposition to Plaintiff’s Choice of
27   Law Motion. (ECF No. 34). Plaintiff did not file a reply.
28   ///

                                                   2
                                                                                  19-cv-567-WQH-BLM
 1          B. Factual Allegations in the FAC
 2          Plaintiff is a divorced, Orthodox Jewish rabbi with two children, living in Palm
 3   Beach County, Florida. Plaintiff alleges that in September 2011, he met Anjali Levine on
 4   frumster.com, a dating website for Orthodox Jews. On Plaintiff’s frumster.com profile, he
 5   “represented himself . . . [as] a religious teacher and counselor . . . .” ECF No. 13 at 3.
 6   Plaintiff alleges that, around this same time, Anjali Levine’s mother, Louise Stokes,
 7   reached out to Plaintiff via Facebook Messenger. Plaintiff alleges that Louise Stokes sought
 8   Plaintiff’s counseling and guidance regarding Louise Stokes’ marriage to Anil Stokes, her
 9   plans to divorce Anil Stokes, her desire to convert to Judaism, her financial difficulties,
10   and her sick mother.
11          Plaintiff alleges that, after “numerous phone calls over several months, Anjali
12   Levine requested to meet Plaintiff in person.” Plaintiff alleges that Anjali Levine planned
13   to fly from California, where she lived, to visit Plaintiff in Florida in January 2012. Plaintiff
14   alleges that Anjali Levine forwarded Plaintiff “an authentic-appearing paid-for e-ticket
15   flight itinerary.” Shortly before the flight, Anjali Levine cancelled the visit. Plaintiff alleges
16   that this cancelled trip was the first of many. Plaintiff alleges that between 2011 and 2017,
17   Anjali Levine and/or Louise Stokes would send Plaintiff “authentic-appearing e-tickets.”
18   These tickets were intended to “dupe” Plaintiff into believing that Anjali Levine and/or
19   Louise Stokes were in Florida attempting to meet him. Plaintiff alleges that Anjali Levine
20   and Louise Stokes intended to harass Plaintiff, and Anjali Levine had no intention of ever
21   meeting him. Id. at 4.
22          Plaintiff alleges that there were approximately fifteen trips between 2011 and 2017
23   where Anjali Levine “misrepresented” to Plaintiff that she attempted to visit Florida but
24   could not board the plane. There were also six trips where Anjali Levine and Louise Stokes
25   allegedly told Plaintiff that Anjali Levine was in Florida but was too scared to meet Plaintiff
26   in person. Id. at 8. Plaintiff alleges that he saw photos on Facebook of Anjali Levine in
27   New York or California when she claimed to be in Florida.
28

                                                     3
                                                                                    19-cv-567-WQH-BLM
 1          Anjali Levine’s second failed trip occurred in March 2012. Plaintiff alleges that he
 2   received a booking confirmation from a Palm Beach hotel showing that Anjali Levine paid
 3   $368, non-refundable, for a room. Anjali Levine did not show up at the hotel. When
 4   Plaintiff pressed Anjali Levine about her failure to come to Florida, Anjali Levine told
 5   Plaintiff that she was “afraid to meet him in person” because she was a victim of childhood
 6   sexual assault. Id. at 4. Plaintiff alleges that he was genuinely concerned and cared for
 7   Anjali Levine. Plaintiff counseled Anjali Levine and Louise Stokes on how to deal with
 8   Anjali Levine’s trauma. Anjali Levine and Louise Stokes confided to Plaintiff that Anjali
 9   Levine had suffered from an eating disorder, insomnia, and nervous breakdowns and that
10   Anil Stokes was suffering from Parkinson’s disease. Plaintiff alleges that Anjali Levine
11   visited a therapist who was “utterly convinced Anjali was telling the truth.” Id. ¶ 36.
12   Plaintiff alleges that Anjali Levine and Louise Stokes’ representations were false. Anjali
13   Levine, Louise Stokes, and Anil Stokes’ ailments were “invented” in order to “appeal[] to
14   Plaintiff’s sympathy as a religious teacher and counselor to . . . manipulate, control,
15   psychologically abuse, and defraud Plaintiff.” Id. at 11. Plaintiff alleges that he became
16   emotionally involved in Anjali Levine’s welfare, pouring “years of counseling, care,
17   money, and effort” into Anjali Levine’s psychological well-being at the expense of his own
18   health. Id. at 6. Plaintiff alleges he suffered from 1) chest pain caused by the stress of Anjali
19   Levine allegedly planning to visit him; 2) pneumonia; 3) fever and skin lesions requiring
20   surgery; 4) blackouts from abnormal blood pressure; and 5) severe emotional distress. Id.
21   at 15-16.
22          Plaintiff alleges that Anjali Levine expressed to Plaintiff that she had “romantic and
23   even sexual fantasies about him.” Anjali Levine sent Plaintiff and his children gifts,
24   including a $488 leather briefcase. Plaintiff alleges that Anil Stokes “was aware of and
25   financially enabled Anjali’s and Louise’s interactions with Plaintiff.” Id. at 7. Plaintiff
26   alleges that Anjali Levine’s claims of romance were insincere, and the gifts were intended
27   to trick Plaintiff into believing her lies.
28

                                                     4
                                                                                    19-cv-567-WQH-BLM
 1          Plaintiff alleges that Defendants invited him to visit Anjali Levine on eight occasions
 2   in New York, Irvine, or Washington, D.C. Plaintiff alleges that when Plaintiff traveled to
 3   meet Anjali Levine, she was either not in the city she had claimed to be in or she “actively
 4   avoided” Plaintiff during his visit. Plaintiff alleges Anjali Levine “admitted to Plaintiff that
 5   she had stalked Plaintiff,” and she appeared in photos on Facebook less than a mile from
 6   Plaintiff’s house on dates when she told Plaintiff she was in California or New York. Id. at
 7   10. Plaintiff alleges that Anjali Levine and Louise Stokes would “frantically call[], text[],
 8   and arrange[] meetings . . . day after day where they kept him waiting as long as possible,
 9   playing on his sympathy and begging for his counsel and support.” Id. at 12. Plaintiff
10   alleges that on “June 27, 2017, Plaintiff suspected fraudulent intentions on Anjali’s and
11   Louise’s behalf.” Plaintiff “told Anjali he did not want to live knowing she had deceived
12   him in order to test Anjali’s reactions.” Anjali Levine “urged [Plaintiff] to kill himself
13   immediately.” Id. at 14.
14          Plaintiff alleges that between 2011 and 2017, he sent Anjali Levine approximately
15   $8,000 in gifts and cash, based on false representations from Anjali Levine and Louise
16   Stokes that they needed money to pay for Anjali Levine’s therapy, travel expenses, and
17   school. Anjali Levine “regularly expressed her desire to receive gold jewelry.” Id. at 21.
18   Plaintiff alleges that Anjali Levine “bragged” to Plaintiff that she conducted schemes to
19   obtain gifts and money from other Orthodox Jewish men, whom she contacted via
20   Facebook or frumster.com. Id. at 22.
21   II.    MOTION TO SET ASIDE DEFAULT AND QUASH SERVICE
22          Anjali Levine contends that the Court should set aside entry of default and quash
23   service of process because service of process was defective.1 (ECF No. 19-1 at 8). Anjali
24
25   1
      Anjali also requests that the Court take judicial notice of the Motions to Dismiss the Complaint filed by
26   Louise and Anil. (Vokshori Decl., ECF No. 19-5 ¶ 3). Judicial notice of the requested documents is
     unnecessary for this Order. Anjali’s request for judicial notice is denied. See Asvesta v. Petroustas, 580
27   F.3d 1000, 1010 n. 12 (9th Cir. 2009) (denying request for judicial notice where judicial notice would be
     “unnecessary”).
28

                                                         5
                                                                                           19-cv-567-WQH-BLM
 1   Levine contends that no one served her personally on April 9, 2019, or any other day.
 2   Instead, an envelope with Anjali Levine’s name was left at the front desk of her office on
 3   April 16, 2019. Id. at 14.
 4         Pursuant to Federal Rule of Civil Procedure 55(c), a court may set aside an entry of
 5   default for good cause. “Failure to properly serve a defendant with process pursuant to Fed.
 6   R. Civ. P. 4 constitutes good cause to set aside an entry of default.” Koninklijke Philips
 7   Elecs. N.V. v. KXD Tech., Inc., 245 F.R.D. 470, 472 (D. Nev. 2007).
 8         Federal Rule of Civil Procedure 4(e) governs service of process on individuals
 9   within a judicial district of the United States. Rule 4(e) provides that a plaintiff may serve
10   an individual by:
11             (1) following state law for serving a summons in an action brought in the
               courts of general jurisdiction in the state where the district court is located
12
               or where service is made; or
13
               (2) doing any of the following:
14
                     (a) delivering a copy of the summons and of the complaint to the
15
                     individual personally;
16
                     (b) leaving a copy of each at the individual’s dwelling or usual place
17
                     of abode with someone of suitable age and discretion who resides
18                   there; or
19
                     (c) delivering a copy of each to an agent authorized by appointment
20                   or by law to accept service.
21
     California state law allows for service upon an individual by 1) delivering a copy of the
22
     summons and complaint by “personal delivery . . . to the person to be served;” 2) substitute
23
     service combined with mailing after a good faith effort at personal service has been
24
     attempted; or 3) service by publication. Cal. Code Civ. Proc. §§ 415.10, 415.20, 415.30,
25
     415.50. Manners of substitute service include “leaving a copy of the summons and
26
     complaint during usual office hours in his or her office” or “leaving a copy of the summons
27
28

                                                    6
                                                                                   19-cv-567-WQH-BLM
 1   and complaint at the person’s . . . usual place of business . . . in the presence of . . . a person
 2   apparently in charge of his or her office.” Cal. Code Civ. Proc. § 415.20(a)-(b).
 3          Here, Plaintiff bears the burden of establishing that service of process was proper,
 4   because default judgment has not been entered. Brockmeyer, 383 F.3d at 801. Plaintiff fails
 5   to meet his burden. See SEC v. Internet Solutions for Bus., Inc., 509 F.3d 1161, 1163 (9th
 6   Cir. 2007) (“[A] signed return of service constitutes prima facie evidence of valid service
 7   . . . .”). Anjali Levine has submitted Declarations and Exhibits that call the Proof of Service
 8   into question, and Plaintiff has not submitted additional evidence of proper service.
 9   Plaintiff’s failure to show Anjali Levine was properly served constitutes good cause to set
10   aside the entry of default, even though the Complaint is no longer the operative complaint
11   in this matter. Rhodes v. Robinson, 621 F.3d 1002, 1005 (9th Cir. 2010) (“[W]hen a
12   plaintiff files an amended complaint, the amended complaint supersedes the original, the
13   latter being treated thereafter as non-existent.”) (quotation omitted). Anjali Levine’s
14   Motion to Set Aside Default and Quash Service of Process (ECF No. 19) is GRANTED.
15   III.   CHOICE OF LAW MOTION
16          Plaintiff contends that the Court should apply Florida substantive law to Counts Nine
17   and Ten of the Amended Complaint, which Plaintiff has brought for violations of the
18   Florida Communications Fraud Act (“FCFA”), section 817.034 of the Florida Statutes.
19   Plaintiff contends that there is “no California equivalent” to the FCFA. (ECF No. 32 at 1).
20   Plaintiff contends that the FCFA is different from both California common law fraud and
21   California’s codified tort of deceit, because “each of the California [laws] only address
22   liability for specific actions, whereas the very purpose of Florida Statutes § 817.034 is to
23   address ‘a systematic, ongoing course of conduct . . . .’” Id. at 2 (quoting Fla. Stat. §
24   817.034(3)(d)). Plaintiff contends that Florida and California’s fraud and deceit laws exist
25   to protect persons in their states. Plaintiff’s location during the underlying events should,
26   therefore, determine which law governs. Plaintiff contends that the Court should also apply
27   Florida substantive law to Count Twelve for malicious civil conspiracy, because Florida
28   and California civil conspiracy laws are designed to protect the citizens of their respective

                                                      7
                                                                                     19-cv-567-WQH-BLM
 1   states. “Defendants should be held accountable under Florida law for actions directed at a
 2   Plaintiff in Florida.” (ECF No. 32 at 2).
 3         Defendants contend that Plaintiff fails to meet his burden to show the Court should
 4   apply Florida law. (ECF No. 34 at 5). Defendants contend that the FCFA “is not applicable
 5   to the facts alleged in the matter and thus there is no conflicting law to choose from.” Id.
 6   at 10. Defendants contend that the FCFA does not apply because Defendants did not
 7   conceal their names or attempt to sell Plaintiff any service or product. Id. at 11. Defendants
 8   contend that, if the FCFA does apply, there is no conflict with California law, because the
 9   FCFA is a restatement of the federal wire and mail fraud laws. California courts “employ
10   those same federal wire and mail fraud statutes.” Id. at 13-14. Defendants contend that
11   California state law addresses schemes to defraud, not only specific, discrete acts. Id. at 15.
12   Finally, Defendants contend that California has the greater interest in applying its law,
13   because California was where the alleged wrongs were committed. Id. at 16. Defendants
14   contend that Florida and California conspiracy law is virtually identical, so there is no
15   conflict between the two laws. Id. at 18.
16         Federal courts sitting in diversity “must apply the forum state’s choice of law rules
17   to determine the controlling substantive law.” Fields v. Legacy Health Sys., 413 F.3d 943,
18   950 (9th Cir. 2005) (quotation omitted). The foreign law proponent has the burden to show
19   that foreign law, rather than California law, should apply to the plaintiff’s claims. In re
20   Hyundai v. Kia Fuel Econ. Litig., 926 F.3d 539, 561 (9th Cir. 2019). To meet their burden,
21   the foreign law proponent must satisfy California’s three-step “governmental interest” test.
22   Id.
23         Under the first step of the governmental interest approach, the foreign law
           proponent must identify the applicable rule of law in each potentially
24
           concerned state and must show it materially differs from the law of California
25         . . . . If . . . the trial court finds the laws are materially different, it must proceed
           to the second step and determine what interest, if any, each state has in having
26
           its own law applied to the case . . . . Only if the trial court determines that the
27         laws are materially different and that each state has an interest in having its
           own law applied, thus reflecting an actual conflict, must the court take the
28

                                                      8
                                                                                        19-cv-567-WQH-BLM
 1         final step and select the law of the state whose interests would be ‘more
           impaired’ if its law were not applied.
 2
 3   Wash. Mut. Bank v. Sup. Ct., 15 P.3d 1071, 1080 (Cal. 2001) (citations omitted). The
 4   preference is to apply California law, rather than choose the foreign law. Strassberg v. New
 5   England Mut. Life Ins. Co., 575 F.2d 1262, 1264 (9th Cir. 1978).
 6         Regarding Plaintiff’s Ninth and Tenth Counts, Plaintiff fails to make any argument
 7   regarding step three of the governmental interest test. Even if Plaintiff meets his burden at
 8   steps one and two of the governmental interest test, Plaintiff fails to show Florida’s interest
 9   would be more impaired if the Court applies California law than California’s interest would
10   be if the Court applies Florida law. See Coufal Abogados v. AT&T, Inc., 223 F.3d 932, 936
11   (9th Cir. 2000) (“[W]ith respect to regulating or affecting conduct within its borders, the
12   place of the wrong has the predominant interest.”). Plaintiff fails to meet his burden to
13   demonstrate that the Court should apply Florida law, rather than California law, to
14   Plaintiff’s Ninth and Tenth Counts.
15         Regarding Plaintiff’s Twelfth Count, Plaintiff makes no effort to “identify the
16   applicable rule of law in each potentially concerned state and [] show it materially differs
17   from the law of California.” Wash. Mut. Bank, 15 P.3d at 1080. Plaintiff has not met his
18   burden to show the Court should apply Florida law. The Court applies California law to
19   Counts Nine, Ten, and Twelve. Plaintiff’s Motion Regarding Choice of Law (ECF No. 32)
20   is DENIED.
21   IV.   MOTIONS TO DISMISS
22         Defendants move to dismiss Plaintiff’s Amended Complaint on the grounds it fails
23   to state a claim upon which relief can be granted pursuant to Federal Rule of Civil
24   Procedure 12(b)(6). (ECF No. 23-1 at 2).
25         A. Legal Standard
26         Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state a
27   claim upon which relief can be granted.” In order to state a claim for relief, a pleading
28   “must contain . . . a short and plain statement of the claim showing that the pleader is

                                                    9
                                                                                  19-cv-567-WQH-BLM
 1   entitled to relief.” Fed. R. Civ. P. 8(a)(2). Dismissal under Rule 12(b)(6) “is proper only
 2   where there is no cognizable legal theory or an absence of sufficient facts alleged to support
 3   a cognizable legal theory.” Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035,
 4   1041 (9th Cir. 2010) (quotation omitted).
 5         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
 6   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
 7   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
 8   “A claim has facial plausibility when the plaintiff pleads factual content that allows the
 9   court to draw the reasonable inference that the defendant is liable for the misconduct
10   alleged.” Id. (citation omitted). However, “a plaintiff’s obligation to provide the ‘grounds’
11   of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic
12   recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555
13   (quoting Fed. R. Civ. P. 8(a)). A court is not “required to accept as true allegations that are
14   merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” Sprewell
15   v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
16         B. Count One – Intentional Infliction of Emotional Distress
17         Anjali Levine contends that Plaintiff fails to state a claim for IIED, because
18   “Plaintiff’s distress flowing from frustrated communications and a failed relationship, with
19   alleged false statements along the way about Defendant Levine’s childhood, finances and
20   whereabouts . . . do not rise to the level needed” to show extreme and outrageous conduct.
21   (ECF No. 23-1 at 6-7). Louise Stokes contends that her statements to Plaintiff regarding
22   Anjali Levine’s well-being and childhood traumas “fail to constitute actionable conduct.”
23   Louise Stokes contends that the email from Plaintiff to Louise Stokes, which Plaintiff
24   attaches to his Amended Complaint, shows Plaintiff “liked” Louise Stokes, not that she
25   caused Plaintiff emotional distress. (ECF No. 24-1 at 6). Louise Stokes contends Plaintiff
26   has not alleged that Louise Stokes intended to cause Plaintiff emotional distress. Id. at 5.
27   Anjali Levine and Louise Stokes also contend that Plaintiff’s IIED claim is barred by the
28   applicable two-year statute of limitations. (ECF No. 23-1 at 7).

                                                    10
                                                                                    19-cv-567-WQH-BLM
 1          Plaintiff contends that he “does not claim ‘mere rudeness and insensitivity,’ . . . [h]e
 2   claims specific physical harm on specific dates, well documented by medical records . . .
 3   .” (ECF No. 26-1 at 12). Plaintiff also contends a three-year statute of limitations applies
 4   to every Count in the Amended Complaint, because “[t]he essence of this lawsuit is
 5   fraudulent misrepresentation.” Id. at 10-11.
 6          To establish a claim for IIED, a plaintiff must show:
 7          (1) extreme and outrageous conduct by the defendant with the intention of
            causing, or reckless disregard of the probability of causing, emotional distress;
 8
            (2) the plaintiff’s suffering severe or extreme emotional distress; and (3)
 9          actual and proximate causation of the emotional distress by the defendant’s
            outrageous conduct.
10
11   Hughes v. Pair, 209 P.3d 963, 976 (Cal. 2009) (quotation omitted). A defendant’s conduct
12   is “outrageous” when it is “so extreme as to exceed all abounds of that usually tolerated in
13   a civilized community.” Id.
14          Plaintiff makes the conclusory allegation that he “has suffered severe emotional
15   distress since discovering the reality of Defendants’ interactions with him.” (ECF No. 13
16   at 16). Plaintiff alleges that Anjali Levine told Plaintiff that he should kill himself. Plaintiff
17   alleges, however, that he told Anjali Levine he did not want to live “in order to test Anjali’s
18   reactions.” Id. at 14 (emphasis added). Plaintiff alleges that Anjali told Plaintiff to kill
19   himself after Plaintiff suspected Defendants’ “fraudulent intentions.” Id. at 14-15. Plaintiff
20   fails to state facts sufficient to show Anjali Levine or Louise Stokes’ conduct constitutes
21   “extreme and outrageous conduct.” See Nagy v. Nagy, 258 Cal. Rptr. 787, 791 (Ct. App.
22   1989) (“Although we do not condone respondent’s misrepresentations, they are similar to
23   a ‘betrayal,’ for which the law wisely should not provide a remedy.”). Anjali Levine and
24   Louise Stokes’ Motions to Dismiss Plaintiff’s First Count are GRANTED.
25          C. Count Two – Assault and Battery
26          Anjali Levine and Louise Stokes contend that Plaintiff’s Amended Complaint is
27   defective because Plaintiff pleads assault and battery as a single cause of action. (ECF No.
28   23-1 at 8-9). Anjali Levine and Louise Stokes contend that Plaintiff fails to state a claim

                                                     11
                                                                                    19-cv-567-WQH-BLM
 1   for battery or assault, because “no allegations suggest in any way that [Anjali Levine or
 2   Louise Stokes] ever had physical contact with Plaintiff to make a ‘battery’ even possible.”
 3   Anjali Levine and Louise Stokes contend that “[t]here are no facts alleged to show that
 4   [Anjali Levine or Louise Stokes] acted with the intent to make physical contact with
 5   Plaintiff, nor that [they] ever threatened to physically touch him.” Id. at 10. Plaintiff
 6   requests “leave to Amend the current Complaint in order to state assault and battery
 7   allegations as separate claims.”
 8         The essential elements of a cause of action for battery are: (1) defendant
           touched plaintiff, or caused plaintiff to be touched, with the intent to harm or
 9
           offend plaintiff; (2) plaintiff did not consent to the touching; (3) plaintiff was
10         harmed or offended by defendant’s conduct; and (4) a reasonable person in
           plaintiff’s position would have been offended by the touching.
11
12   So v. Shin, 151 Cal. Rptr. 3d 257, 269 (Ct. App. 2013); California Civil Jury Instructions
13   (2017) (“CACI”) No. 1300.
14         The essential elements of a cause of action for assault are: (1) defendant acted
           with intent to cause harmful or offensive contact, or threatened to touch
15
           plaintiff in a harmful or offensive manner; (2) plaintiff reasonably believed
16         she was about to be touched in a harmful or offensive manner or it reasonably
           appeared to plaintiff that defendant was about to carry out the threat; (3)
17
           plaintiff did not consent to defendant’s conduct; (4) plaintiff was harmed; and
18         (5) defendant’s conduct was a substantial factor in causing plaintiff’s harm.
19
     So, 151 Cal. Rptr. at 269; CACI No. 1301.
20
           In the Amended Complaint, Plaintiff alleges that “Anjali and Louise intended to and
21
     did repeatedly inflict bodily harm on Plaintiff.” (ECF No. 13 at 17). Plaintiff states no facts
22
     to support this conclusory allegation. Plaintiff does not allege that Anjali Levine or Louise
23
     Stokes touched Plaintiff or caused Plaintiff to be touched. Plaintiff fails to state a claim for
24
     battery against Anjali Levine or Louise Stokes.
25
           Plaintiff alleges that “Anjali assaulted Plaintiff by repeatedly seeking to convince
26
     him to kill himself.” Id. Anjali Levine’s alleged statements telling Plaintiff to commit
27
     suicide do not amount to an assault. See Plotnik v. Meihaus, 146 Cal. Rptr. 3d 585, 598
28

                                                    12
                                                                                   19-cv-567-WQH-BLM
 1   (Ct. App. 2012) (“Mere words, however threatening, will not amount to an assault.”).
 2   Plaintiff does not allege Anjali Levine or Louise Stokes intended or threatened to touch
 3   Plaintiff or cause him to be touched. Plaintiff does not allege he reasonably believed he
 4   was about to be touched in a harmful or offensive manner. Plaintiff fails to state a claim
 5   for assault against Anjali Levine or Louise Stokes. Anjali Levine and Louise Stokes’
 6   Motions to Dismiss Plaintiff’s Second Count are GRANTED.
 7         D. Count Three - Violation of the Bane Act
 8         Anjali Levine and Louise Stokes contend that Plaintiff fails to state a claim for
 9   violation of the Bane Act, because Plaintiff does not allege that Anjali Levine or Louise
10   stokes “threatened, intimidated, or committed violence against him.” Anjali Levine asserts
11   that she and Plaintiff never met, so no battery was possible. Anjali Levine contends that
12   her alleged “stalking” cannot support a Bane Act claim, because “Plaintiff was unaware of
13   the conduct and thus felt no threat or intimidation.” Anjali Levine contends that Plaintiff’s
14   allegation that Anjali Levine encouraged Plaintiff to kill himself was not a credible threat
15   of violence. (ECF No. 23-1 at 12). Anjali Levine and Louise Stokes contend that Plaintiff
16   fails to allege that he was prevented from doing something he was entitled to do by law.
17   Id. at 13. Plaintiff contends that Anjali Levine and Louise Stokes’ coercion and threats of
18   violence were covert; Anjali Levine and Louise Stokes “worked together through fraud
19   and deceit to harm Plaintiff and then Anjali Levine sought to coerce Plaintiff into
20   committing suicide.” (ECF No. 26-1 at 13).
21         The Bane Act permits an individual to pursue a civil action for damages where
22   another person “interferes by threat, intimidation, or coercion, or attempts to interfere by
23   threat, intimidation, or coercion, with the exercise or enjoyment by any individual or
24   individuals of rights secured by the Constitution or laws of the United States, or of the
25   rights secured by the Constitution or laws of this state.” Cal. Civ. Code § 52.1(b). “The
26   essence of a Bane Act claim is that the defendant, by the specified improper means (i.e.,
27   ‘threat[], intimidation or coercion’), tried to or did prevent the plaintiff from doing
28   something he or she had the right to do under the law or to force the plaintiff to do

                                                  13
                                                                                19-cv-567-WQH-BLM
 1   something that he or she was not required to do under the law.” Austin B. v. Escondido
 2   Union Sch. Dist., 57 Cal. Rptr. 3d 454, 472 (Ct. App. 2007) (quoting Jones v. Kmart Corp.,
 3   949 P.2d 941, 946 (Cal. 1998)).
 4         Speech alone is not sufficient to support an action brought pursuant to
           subdivision (a) or (b), except upon a showing that the speech itself threatens
 5
           violence against a specific person or group of persons; and the person or group
 6         of persons against whom the threat is directed reasonably fears that, because
           of the speech, violence will be committed against them or their property and
 7
           that the person threatening violence had the apparent ability to carry out the
 8         threat.
 9
     Cal. Civ. Code § 52.1(k).
10
           Plaintiff fails to identify any “rights” that Anjali Levine or Louise Stokes sought to
11
     interfere with. Cal. Civ. Code § 52.1(b). Plaintiff does not allege that Anjali Levine or
12
     Louise Stokes threatened violence, that Plaintiff reasonably feared violence would be
13
     committed against him or his property, and that Anjali Levine and Louise Stokes had the
14
     ability to carry out any threatened violence. Cal. Civ. Code § 52.1(k). Plaintiff fails to state
15
     facts sufficient to show Anjali Levine or Louise Stokes violated the Bane Act. Anjali
16
     Levine and Louise Stokes’ Motions to Dismiss Plaintiff’s Third Count are GRANTED.
17
           E. Count Four – Invasion of Privacy
18
           Anjali Levine and Louise Stokes contend that Plaintiff fails to state a claim for
19
     invasion of privacy, because “Plaintiff does not claim that Defendants gained unconsented
20
     access to his home or to any personal or private information.” (ECF No. 23-1 at 14). Anjali
21
     Levine and Louise Stokes also contend that Plaintiff’s claim for invasion of privacy is
22
     barred by the applicable one-year statute of limitations. Id. at 15. Plaintiff contends that he
23
     “was duped into performing certain actions based on the defendants’ misrepresentations.”
24
     Therefore, any personal disclosure was not voluntary. (ECF No. 26-1 at 13). Plaintiff
25
     contends that each cause of action is subject to the three-year statute of limitations for fraud
26
     or mistake. Id. at 11.
27
28

                                                    14
                                                                                   19-cv-567-WQH-BLM
 1         The tort of intrusion into private affairs, or intrusion upon seclusion, requires: (1)
 2   the defendant’s intentional intrusion into a private place, conversation, matter, affairs, or
 3   concerns; (2) in a manner highly offensive to a reasonable person. Taus v. Loftus, 151 P.3d
 4   1185, 1212 (Cal. 2007).
 5         To prove actionable intrusion, the plaintiff must show the defendant
           penetrated some zone of physical or sensory privacy surrounding, or obtained
 6
           unwanted access to data about, the plaintiff. The tort is proven only if the
 7         plaintiff had an objectively reasonable expectation of seclusion or solitude in
           the place, conversation or data source.
 8
 9   Shulman v. Group W Prods., Inc., 955 P.2d 469, 490 (Cal. 1998).
10         Plaintiff does not allege facts from which the Court can infer that Anjali Levine or
11   Louise Stokes “penetrated some zone of physical or sensory privacy surrounding, or
12   obtained unwanted access to data.” Plaintiff makes the conclusory allegation that Anjali
13   Levine was stalking him. (ECF No. 13 at 10). Plaintiff fails to allege facts to show Anjali
14   Levine intruded into any “secluded” area where Plaintiff has a reasonable expectation of
15   privacy. See Sanders v. Am. Broad. Cos., 978 P.2d 67, 71 (Cal. 1999) (“The first element
16   is not met when the Plaintiff has merely been observed, or even photographed or recorded,
17   in a public place.”). Anjali Levine and Louise Stokes’ Motions to Dismiss the Fourth Count
18   are GRANTED.
19         F. Count Five – Civil Harassment
20         Anjali Levine and Louise Stokes contend that Plaintiff’s claim for harassment under
21   section 527.6(b)(3) of the California Code of Civil Procedure2 is an “expedited process, []
22   not properly included as a cause of action in a complaint.” (ECF No. 23-1 at 16). Anjali
23   Levine and Louise Stokes contend that Plaintiff does not state a claim for harassment
24   because Plaintiff does not state facts that show Anjali Levine or Louise Stokes threatened
25   violence or engaged in “a knowing and willful course of conduct directed at Plaintiff.”
26
27
     2
      The Parties mistakenly reference section 527.6 of the “California Civil Code” in the Amended
28   Complaint, Motions, and Response.

                                                  15
                                                                                19-cv-567-WQH-BLM
 1   Anjali Levine and Louise Stokes contend that Plaintiff’s claim is barred by either a two- or
 2   three-year statute of limitations. Id. at 17. Plaintiff contends that his Amended Complaint
 3   is “explicit,” and he “most certainly claims and outlines” conduct that falls under section
 4   527.6(b)(3). (ECF No. 26-1 at 14).
 5         California Code of Civil Procedure section 527.6 provides: “A person who has
 6   suffered harassment as defined in subdivision (b) may seek a temporary restraining order
 7   and an order after hearing prohibiting harassment as provided in this section.” Cal. Code
 8   Civ. Proc. § 527.6(a)(1). “Harassment” is:
 9         Unlawful violence, a credible threat of violence, or a knowing and willful
           course of conduct directed at a specific person that seriously alarms, annoys,
10
           or harasses the person, and that serves no legitimate purpose. The course of
11         conduct must be that which would cause a reasonable person to suffer
           substantial emotional distress, and must actually cause substantial emotional
12
           distress to the petitioner.
13
     Cal. Code Civ. Proc. § 527.6(b)(3). Section 527.6 “was enacted to provide an expedited
14
     procedure for preventing ‘harassment’ as defined.” Byers v. Cathcart, 67 Cal. Rptr. 2d 398,
15
     402 (Ct. App. 1997) (emphasis added). Section 527.6 “provides for temporary restraining
16
     orders to handle immediate problems, followed quickly by a court hearing on a limited-
17
     scope antiharassment injunction—normally within 15 days, but in no case more than 22
18
     days even if time is extended for good cause.” Id. at 402-03 (citing Cal. Code Civ. Proc. §
19
     527.6(c)-(d)). Section 527.6 “does not allow for final resolution of disputed rights.” Byers,
20
     67 Cal. Rptr. at 403.
21
           Here, Plaintiff seeks final resolution of disputed rights; he does not seek a temporary
22
     injunction. Plaintiff does not assert any reason that a cause of action for a violation of
23
     section 527.6 is properly included in the Amended Complaint. Anjali Levine and Louise
24
     Stokes’ Motions to Dismiss Plaintiff’s Fifth Count are GRANTED.
25
           G. Count Six – Stalking
26
           Anjali Levine and Louise Stokes contend that Plaintiff fails to state a claim for
27
     stalking, because he does not allege Anjali Levine or Louise Stokes engaged in a pattern
28

                                                  16
                                                                                19-cv-567-WQH-BLM
 1   of conduct intended to harass, alarm, or place Plaintiff under surveillance. (ECF No. 23-1
 2   at 18). Anjali Levine and Louise Stokes contend they did not make a threat that would
 3   cause Plaintiff to fear for his safety. Id. at 18-19. Plaintiff contends that he “feared for his
 4   personal wellbeing and that he demanded that Anjali’s ‘visits’ stop for over three years,
 5   but that she continued.” (ECF No. 26-1 at 14-15).
 6         Under section 1708.7 of the California Civil Code, an individual is liable for the tort
 7   of stalking when a plaintiff shows:
 8         (1) The defendant engaged in a pattern of conduct the intent of which was to
           follow, alarm, place under surveillance, or harass the plaintiff. In order to
 9
           establish this element, the plaintiff shall be required to support his or her
10         allegations with independent corroborating evidence.
11
           (2) As a result of that pattern of conduct, either of the following occurred:
12
                   (A) The plaintiff reasonably feared for his or her safety . . . .
13
14                 (B) The plaintiff suffered substantial emotional distress, and the
                   pattern of conduct would cause a reasonable person to suffer
15
                   substantial emotional distress.
16
           (3) One of the following:
17
18                 (A) The defendant, as a part of the pattern of conduct specified in
                   paragraph (1), made a credible threat with either (i) the intent to place
19
                   the plaintiff in reasonable fear for his or her safety, . . . or (ii) reckless
20                 disregard for the safety of the plaintiff . . . . In addition, the plaintiff
                   must have, on at least one occasion, clearly and definitively demanded
21
                   that the defendant cease and abate his or her pattern of conduct and the
22                 defendant persisted in his or her pattern of conduct unless exigent
                   circumstances make the plaintiff’s communication of the demand
23
                   impractical or unsafe.
24
                   (B) The defendant violated a restraining order . . . .
25
26
     Cal. Civ. Code § 1708.7(a).
27
28

                                                    17
                                                                                     19-cv-567-WQH-BLM
 1         Assuming that Plaintiff sufficiently alleges Anjali Levine or Louise Stokes engaged
 2   in a prohibited pattern of conduct, Plaintiff fails to “support his . . . allegations with
 3   independent corroborating evidence” as required by subdivision (a)(1). The Exhibits
 4   Plaintiff attaches to his Amended Complaint show that Plaintiff actively reached out to
 5   Anjali Levine and Louise Stokes, wanted to meet Anjali Levine in person, and enjoyed his
 6   conversations with Anjali Levine and Louise Stokes. See, e.g., ECF No. 16-2 at 1 (April 3,
 7   2012, Facebook Messenger chain, Louise Stokes: “I would love to talk;” Plaintiff: “sounds
 8   great!”); ECF No. 15-5 at 2 (November 18, 2013, email from Plaintiff to Louise Stokes
 9   stating, “I’ve tried to reach out to you as much as I know how since I first met Anjali;” and
10   “I was only too happy to spend hours on the phone”); ECF No. 17-3 at 1 (December 25,
11   2013, email from Plaintiff to Louise Stokes stating, “Anjali . . . can NOT run again . . . .
12   Please call me”); ECF No. 17-5 at 1 (January 30, 2014, email from Plaintiff to Louise
13   Stokes stating, “Are [you and Anjali Levine] planning on meeting me at some point, or just
14   leaving?”). Anjali Levine’s July 16, 2017, email to Plaintiff, stating that she “will pay
15   restitution for the emotional harm I caused you” (ECF No. 18-4 at 1), is insufficient to
16   show Anjali Levine stalked Plaintiff. Plaintiff also does not allege that Anjali Levine or
17   Louise Stokes made a “credible threat” as required by subdivision (a)(3). Anjali Levine
18   and Louise Stokes’ Motions to Dismiss Plaintiff’s Sixth Count are GRANTED.
19         H. Counts Seven Through Ten – Fraud and Deceit
20         Anjali Levine and Louise Stokes contend that Plaintiff fails to plead fraud with
21   particularity as required by Federal Rule of Civil Procedure 9(b). (ECF No. 23-1 at 19).
22   Anjali Levine and Louise Stokes contend that Plaintiff requires Anjali Levine and Louise
23   Stokes to “guess at [their] hazard which statements and which acts, flowing back to 2011,
24   and which of the 25 Exhibits, are supposedly being relied on by Plaintiff.” Anjali Levine
25   and Louise Stokes contend that their conversations with Plaintiff are non-actionable
26   personal opinions and expressions of statement of mind. Id. at 20. Louise Stokes contends
27   that Plaintiff fails to allege that Louise Stokes’ statements induced Plaintiff to pay for
28   anything. Louise Stokes also contends Plaintiff’s Seventh and Eighth Counts are barred by

                                                  18
                                                                                19-cv-567-WQH-BLM
 1   the three-year statute of limitations. (ECF No. 24-1 at 19). Plaintiff contends his assertion
 2   that Anjali Levine and Louise Stokes targeted Orthodox Jewish men is fundamental to
 3   Anjali Levine and Louise Stokes’ “malicious intentions.” (ECF No. 26-1 at 15).
 4          Claims sounding in fraud or mistake must comply with the heightened pleading
 5   requirements of Federal Rule of Civil Procedure 9(b), which requires that a complaint
 6   “must state with particularity the circumstances constituting fraud or mistake.” Rule 9(b)
 7   “requires . . . an account of the time, place, and specific content of the false representations
 8   as well as the identities of the parties to the misrepresentations.” Swartz v. KPMG LLP,
 9   476 F.3d 756, 764 (9th Cir. 2007) (quotation omitted); see also Vess v. Ciba-Geigy Corp.
10   USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (averments of fraud must be accompanied by
11   “the who, what, when, where, and how of the misconduct charged”) (quotation omitted).
12   “To comply with Rule 9(b), allegations of fraud must be specific enough to give defendants
13   notice of the particular misconduct which is alleged to constitute the fraud charged so that
14   they can defend against the charge and not just deny that they have done anything wrong.”
15   Bly-Magee v. Cal., 236 F.3d 1014, 1019 (9th Cir. 2001) (quotation omitted).
16          In a suit involving multiple defendants, “there is no absolute requirement that . . .
17   the complaint must identify false statements made by each and every defendant.” Swartz,
18   476 F.3d at 764 (emphasis in original). “On the other hand, Rule 9(b) does not allow a
19   complaint to merely lump multiple defendants together but requires plaintiffs to
20   differentiate their allegations when suing more than one defendant and inform each
21   defendant separately of the allegations surrounding his alleged participation in the fraud.”
22   Id. at 764-65 (quotation and alterations omitted). “[A] plaintiff must, at a minimum,
23   identify the role of each defendant in the alleged fraudulent scheme.” Id. at 765 (quotation
24   and alterations omitted).
25          “The elements of fraud, which give rise to the tort action for deceit, are (a)
26   misrepresentation (false representation, concealment, or nondisclosure); (b) knowledge of
27   falsity (or ‘scienter’); (c) intent to defraud, i.e., to induce reliance; (d) justifiable reliance;
28   and (e) resulting damage.” Lazar v. Sup. Ct., 909 P.2d 981, 984 (Cal. 1996) (quoting 5

                                                     19
                                                                                     19-cv-567-WQH-BLM
 1   Witkin, Summary of Cal. Law (9th ed. 1988) Torts, § 676, p. 778). California’s tort of
 2   deceit has been codified at section 1709 of the California Civil Code, which provides that
 3   “[o]ne who willfully deceives another with intent to induce him to alter his position to his
 4   injury or risk, is liable for any damage which he thereby suffers.” A “deceit” under section
 5   1709 is any one of the following: 1) “[t]he suggestion, as a fact, of that which is not true,
 6   by one who does not believe it to be true;” 2) “[t]he assertion, as a fact, of that which is not
 7   true, by one who has no reasonable ground for believing it to be true;” 3) “[t]he suppression
 8   of a fact, by one who is bound to disclose it, or who gives information of other facts which
 9   are likely to mislead for want of communication of that fact;” or 4) “[a] promise, made
10   without any intention of performing it.” Cal. Civ. Code § 1710.
11         Plaintiff alleges that Louise Stokes “regularly presented [herself] as needing
12   money,” but he fails to state facts that show Louise Stokes intended to induce Plaintiff to
13   give her money. ECF No. 13 at 21; see Ashburn v. Miller, 326 P.2d 229, 238 (Ct. App.
14   1958) (“Intent to defraud is not the essence of a suit for deceit; it is the intent to induce
15   action by the other party that counts.”). Plaintiff alleges that “Defendants outright requested
16   money from Plaintiff,” but he fails to connect this request to any misrepresentation.
17   Plaintiff fails to allege “the who, what, when, where, and how of the misconduct charged.”
18   Vess, 317 F.3d at 1106. Plaintiff also fails to connect his claimed damages—“$8,000 in
19   gifts and cash 2011-2017 based on Defendants’ misrepresentations”—to any alleged
20   misrepresentations. (ECF No. 13 at 21). Plaintiff’s allegations do not meet the heightened
21   pleading standard required to state a claim for fraud or deceit under Rule 9(b). Anjali
22   Levine and Louise Stokes’ Motions to Dismiss the Seventh through Tenth Counts are
23   GRANTED.
24         I. Count Eleven – RICO Violation for Mail and Wire Fraud
25         Anjali Levine and Louise Stokes contend that Plaintiff “only states in the most
26   conclusory terms a scheme or plan on the part of Anjali and Louise to engage in mail
27   fraud.” (ECF No. 23-1 at 21). Anjali Levine contends that Plaintiff fails to plead the
28   contents of any writing allegedly authored by Anjali Levine. Anjali Levine and Louise

                                                    20
                                                                                   19-cv-567-WQH-BLM
 1   Stokes contend that Plaintiff’s gifts of money and property are not a cognizable form of
 2   damages under RICO. Id. at 22. Anjali Levine and Louise Stokes also contend that
 3   Plaintiff’s claim is barred by the applicable four-year statute of limitations. Id. at 23.
 4   Plaintiff contends that the gifts he sent Anjali Levine and Louise Stokes were not voluntary
 5   “in the context of allegations of fraud.” Plaintiff contends that he states damages in the
 6   amount of “$8,000 in gifts and cash.” Plaintiff also contends that the statute of limitations
 7   has not expired because he did not discover Defendants’ misrepresentations until June 27,
 8   2017. (ECF No. 26-1 at 16).
 9         To state a RICO violation, a plaintiff must show “(1) conduct (2) of an enterprise (3)
10   through a pattern (4) of racketeering activity (known as ‘predicate acts’) (5) causing injury
11   to plaintiff’s business or property.” Living Designs, Inc. v. E.I. DuPont de Nemours & Co.,
12   431 F.3d 353, 361 (9th Cir. 2005) (quotation omitted). Predicate acts can include mail or
13   wire fraud, which share the same elements:
14         (1) the defendants formed a scheme or artifice to defraud; (2) the defendants
           used the United States mails [or wires] or caused a use of the United States
15
           mails [or wires] in furtherance of the scheme; and (3) the defendants did so
16         with the specific intent to deceive or defraud.
17
     Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393, 1399-1400 (9th Cir.
18
     1986); 18 U.S.C. §§ 1341, 1343.
19
           Plaintiff makes the conclusory allegations that Anjali Levine and Louise Stokes
20
     devised “a scheme to defraud” and that Anjali Levine told Plaintiff she had “conducted an
21
     analogous scheme” in the past. (ECF No. 13 at 22, 26). Plaintiff does not state facts to
22
     support these allegations. Plaintiff fails to meet his burden under Rule 9(b). Anjali Levine
23
     and Louise Stokes’ Motions to Dismiss Plaintiff’s Eleventh Count are GRANTED.
24
           J. Count Twelve – Civil Conspiracy
25
           Anjali Levine, Louise Stokes, and Anil Stokes contend that “a civil conspiracy is not
26
     an independent tort.” (ECF No. 23-1 at 23). Plaintiff’s conspiracy claim fails, because
27
     Plaintiff’s claims for the underlying torts fail. Id. at 24. Louise Stokes contends that
28

                                                  21
                                                                                19-cv-567-WQH-BLM
 1   Plaintiff fails to plead facts to demonstrate that she entered into a common plan with Anjali
 2   Levine to commit a tort. (ECF No. 24-1 at 25). Anil Stokes contends that he is “not
 3   mentioned once in the claim for conspiracy” and that Plaintiff fails to allege Anil Stokes
 4   entered into an agreement with the other Defendants. (ECF No. 25-1 at 6). Plaintiff
 5   contends that Defendants have not challenged civil conspiracy under Florida law, so they
 6   have not challenged Plaintiff’s Twelfth Count. (ECF No. 26-1 at 16).3
 7             Conspiracy is not a cause of action, but a legal doctrine that imposes liability
               on persons who, although not actually committing a tort themselves, share
 8
               with the immediate tortfeasors a common plan or design in its perpetration.
 9             By participation in a civil conspiracy, a coconspirator effectively adopts as his
               or her own the torts of other coconspirators within the ambit of the conspiracy.
10
               In this way, a coconspirator incurs tort liability co-equal with the immediate
11             tortfeasors.
12
     Applied Equip. Corp. v. Litton Saudi Arabia Ltd. (1994) 869 P.2d 454, 457 (Cal. 1994).
13
     The elements of a civil conspiracy are 1) the formation of a group of two or more persons
14
     who agreed to a common plan or design to commit a tortious act; 2) a wrongful act
15
     committed pursuant to the agreement; and 3) resulting damages. Id.
16
               “Standing alone, a conspiracy does no harm and engenders no tort liability.” Id.
17
     Without an underlying tort, a claim for conspiracy cannot stand. See Okun v. Sup. Ct., 629
18
     P.2d 1369, 1376 (Cal. 1981) (“A complaint for civil conspiracy states a cause of action
19
     only when it alleges the commission of a civil wrong that causes damage. Though
20
     conspiracy may render additional parties liable for the wrong, the conspiracy itself is not
21
     actionable without a wrong.”). A motion to dismiss the conspiracy cause of action should
22
     be granted if no actionable conduct is alleged. Id.
23
               Here, Plaintiff does not state facts to show any Defendants conspired with another
24
     to commit a tort. Plaintiff fails to state facts showing Defendants agreed to commit each of
25
     the wrongful acts alleged in the Complaint, instead generally alleging that Louise Stokes
26
27
28   3
         The Court has ordered California conspiracy law applies to Plaintiff’s claim.

                                                           22
                                                                                         19-cv-567-WQH-BLM
 1   “reinforced” Anjali Levine’s “false narrative.” Id. Plaintiff’s conclusory allegations are
 2   insufficient. Defendants’ Motions to Dismiss Plaintiff’s Twelfth Count are GRANTED.
 3          K. Count Fourteen4 – Aiding and Abetting
 4          Anil Stokes contends that Plaintiff fails to state a claim for aiding and abetting,
 5   because he has failed to plead “knowledge” or “intent.” (ECF No. 25-1 at 8). Plaintiff does
 6   not respond to Anil Stokes’ contention.
 7          Aiding and abetting requires the commission of an underlying tort. See CACI 3610.
 8          Liability may . . . be imposed on one who aids and abets the commission of
            an intentional tort if the person (a) knows the other’s conduct constitutes a
 9
            breach of duty and gives substantial assistance or encouragement to the other
10          to so act or (b) gives substantial assistance to the other in accomplishing a
            tortious result and the person’s own conduct, separately considered,
11
            constitutes a breach of duty to the third person.
12
     Am. Master Lease LLC v. Idanta Partners, Ltd., 225 Cal. App. 4th 1451, 1475 (Ct. App.
13
     2014). To plead aiding and abetting, the plaintiff must allege that the defendant “had actual
14
     knowledge of the specific primary wrong” being committed. Casey v. Bank Nat. Assn., 26
15
     Cal. Rptr. 3d 401, 406 (Ct. App. 2005).
16
            Plaintiff alleges Anil Stokes lived with Anjali Levine and Louise Stokes, was
17
     “aware” of Anjali Levine and Louise Stokes’ interactions with Plaintiff, and paid for Anjali
18
     Levine’s therapy, flights to see Plaintiff, and gifts for Plaintiff and his children. (ECF No.
19
     13 at 32). Plaintiff fails to allege facts from which the Court can infer that Anil Stokes had
20
     knowledge of any specific, primary wrong. Anil Stokes’ Motion to Dismiss Plaintiff’s
21
     Fourteenth Count is GRANTED.
22
     ///
23
     ///
24
     ///
25
26
27   4
      Plaintiff and Defendants refer to the “aiding and abetting” count as “Count Thirteen.” However, the
     Amended Complaint states that Count Thirteen is for “Stalking & Harassment.” (ECF No. 13 at 30).
28   “Aiding and Abetting” is Count Fourteen. Id. at 31.

                                                      23
                                                                                      19-cv-567-WQH-BLM
 1   V.    MOTION TO STRIKE
 2         Defendants move to strike certain allegations in the Amended Complaint on the
 3   grounds that they are redundant, immaterial, impertinent, or scandalous under Federal Rule
 4   of Civil Procedure 12(f) (ECF No. 22-1).
 5         A. Legal Standard
 6         Under Federal Rule of Civil Procedure 12(f), “[t]he court may strike from a pleading
 7   an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”
 8   “Redundant” matter is needlessly repetitive. See Cal. Dep’t of Toxic Substances Control v.
 9   Alco Pac., Inc., 217 F. Supp. 2d 1028, 1033 (C.D. Cal. 2002). “Immaterial” matter “has no
10   essential or important relationship to the claim for relief or the defenses being pleaded.”
11   Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993) (quoting 5 Charles A. Wright
12   & Arthur R. Miller, Federal Practice and Procedure § 1382, at 706-07 (1990)), rev’d on
13   other grounds, 510 U.S. 517 (1994). “‘Impertinent’ matter consists of statements that do
14   not pertain, and are not necessary, to the issues in question.” Id. at 711. Scandalous matter
15   “cast a cruelly derogatory light on a party or other person.” In re 2TheMart.com, Inc. Sec.
16   Litig., 114 F. Supp. 2d 955, 965 (C.D. Cal. 2000). Motions to strike should only be granted
17   when it is “clear that it can have no possible bearing on the subject matter of the litigation,”
18   Illinois Nat. Ins. Co. v. Nordic PCL Const., Inc., 870 F. Supp. 2d 1015, 1039 (D. Haw.
19   2012), and should not be used “to dismiss a claim for damages on the basis it is precluded
20   as a matter of law,” Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 976 (9th Cir.
21   2010).
22         B. Immaterial, Impertinent, and Redundant Language
23         Defendants move to strike certain allegations in the Amended Complaint on the
24   grounds that they are “historical matter” that are immaterial, impertinent, and redundant.
25   Specifically, Defendants move the Court to strike paragraphs 10-21, 25, 27, 31-33, 35, 36,
26   38, and 39, and paragraph “31” on page 13 of the Amended Complaint. (ECF No. 22-1 at
27   10). Plaintiff contends that the allegations in the Amended Complaint are not “genuinely
28   and obviously irrelevant to the stated causes of action.” (ECF No. 26-1 at 7).

                                                    24
                                                                                   19-cv-567-WQH-BLM
 1         The allegations in the paragraphs Defendants move to strike have potential bearing
 2   on the subject matter of this litigation. Defendants’ communications with Plaintiff, the
 3   failed attempts to meet, and alleged false statements (paragraphs 10-21) have a direct
 4   bearing on each of Plaintiff’s claims. The gifts Anjali Levine allegedly sent Plaintiff
 5   (paragraphs 25, 25) are material to Plaintiff’s claims and damages. The actions described
 6   in paragraphs 31-33, 35, 36, 38, and 39, and paragraph “31” on page 13, are material to
 7   Plaintiff’s claims. The Court cannot conclude these allegations have no possible bearing
 8   on any of Plaintiff’s claims. Defendants’ Motion to Strike paragraphs 10-21, 25, 27, 31-
 9   33, 35, 36, 38, and 39, and paragraph “31” on page 13, is DENIED.
10         C. Scandalous Matter
11         Defendants move to strike certain Exhibits and allegations in the Amended
12   Complaint on the grounds that they “are scandalous and ha[ve] no legal relationship to any
13   of Plaintiff’s 14 Counts.” (ECF No. 22-1 at 11). Specifically, Defendants move to strike
14   paragraphs 4, 6, 10, 13, 27, 29, 74, 75, 91, 92, and 93, and all the incorporated Exhibits.
15   Id. at 12. Plaintiff contends that “[i]t is not scandalous, as here, to allege that a defendant
16   being sued for fraud is a fraudster.” (ECF No. 26-1 at 6).
17         None of the paragraphs or Exhibits challenged by Defendants allege scandalous
18   matter. All of the allegations are material to jurisdiction, venue, or Plaintiff’s claims against
19   Defendants. Defendants do not show how the allegations “cast a cruelly derogatory light.”
20   In re 2TheMart.com, Inc. Sec. Litig., 114 F. Supp. 2d at 965. Defendants’ Motion to Strike
21   paragraphs 4, 6, 10, 13, 27, 29, 74, 75, 91, 92, and 93, and all the incorporated Exhibits, is
22   DENIED.
23         D. Redundant Claims
24         Defendants contend the Court should strike certain Counts and allegations in the
25   Amended Complaint, because they are based on Florida Law and are therefore repetitive
26   of Plaintiff’s California law claims for the same conduct. Defendants contend that the Court
27   should strike Plaintiff’s Eighth, Ninth, Tenth, and Twelfth Counts, paragraph 50 of the
28   Fourth Count, and paragraphs 104, 105, and 110 of the Thirteenth Count, because Plaintiff

                                                    25
                                                                                    19-cv-567-WQH-BLM
 1   improperly alleges violations of Florida law in a California law complaint. Defendants
 2   contend that Plaintiff’s Thirteenth count for stalking and harassment is redundant of
 3   Plaintiff’s two other claims for stalking and harassment. (ECF No. 22-1 at 14). Plaintiff
 4   contends that choice of law issues are not properly raised in a motion to strike. (ECF No.
 5   26-1 at 7).
 6         The Court has dismissed many of the Counts Defendants seek to strike: Four, Eight,
 7   Nine, Ten, and Twelve. Defendants’ Motion to Strike these counts is moot. Regarding the
 8   Thirteenth Count, a motion to strike is not a proper filing in which to raise substantive
 9   choice of law issues. See Tattersalls Ltd. v. Wiener, No. 3:17-cv-1125-BTM-JLB, 2019
10   U.S. Dist. LEXIS 26238, at *10 (S.D. Cal. Feb. 19, 2019) (“The Court declines to rule on
11   choice-of-law issues in a motion to strike.”). Defendants’ Motion to Strike the Eighth,
12   Ninth, Tenth, Twelfth, and Thirteenth Counts, paragraph 50 of the Fourth Count, and
13   paragraphs 104, 105, and 110 of the Thirteenth Count, is DENIED.
14         E. Impertinent Request for Relief
15         Defendants contend that Plaintiff’s request for punitive damages and attorneys’ fees
16   and costs is impertinent, because “[n]ot all of Plaintiff’s claims . . . support the recovery of
17   punitive damages and attorneys’ fees and costs.” (ECF No. 22-1 at 18).
18         Defendants’ request is precluded by the holding in Whittlestone. The court in
19   Whittlestone held that “Rule 12(f) of the Federal Rules of Civil Procedure does not
20   authorize a district court to dismiss a claim for damages on the basis it is precluded as a
21   matter of law.” 618 F.3d at 975; see id. at 974 (“[T]he claim for damages is not impertinent,
22   because whether these damages are recoverable pertains directly to the harm being
23   alleged.”). Here, Plaintiff’s requests for punitive damages and attorneys’ fees and costs are
24   directly related to the harms Plaintiff alleges. See Powell v. Wells Fargo Home Mortg., No.
25   14-cv-04248-MEJ, 2017 U.S. Dist. LEXIS 97607, at *1 (N.D. Cal. Jun. 23, 2017) (finding
26   that the defendant could not raise issues of punitive damages or attorneys’ fees in a motion
27   to strike because Whittlestone has rejected these claims as a proper basis for a Rule 12(f)
28   motion). Defendants’ Motion to Strike portions of Plaintiff’s prayer for relief is DENIED.

                                                    26
                                                                                   19-cv-567-WQH-BLM
 1   VI.   CONCLUSION
 2         IT IS HEREBY ORDERED THAT Anjali Levine’s Motion to Set Aside Entry of
 3   Default Pursuant to Fed. R. Civ. P. 55(c) and Quash Service of Process (ECF No. 19) is
 4   GRANTED. Defendants’ Motion to Strike Portions of First Amended Complaint (ECF No.
 5   22) is DENIED. Defendants’ Motions to Dismiss First Amended Complaint for Failure to
 6   State a Claim Upon Which Relief Can Be Granted Pursuant to Fed. R. Civ. P. 12(b)(6)
 7   (ECF Nos. 23, 24, 25) are GRANTED. Plaintiff’s Motion Regarding Choice of Law (ECF
 8   No. 32) is DENIED.
 9         IT IS FURTHER ORDERED that Plaintiff shall file any motion for leave to amend
10   the Complaint within 30 days of the date of this Order.
11   Dated: October 30, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 27
                                                                           19-cv-567-WQH-BLM
